Citation Nr: 1242447	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  11-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from June 1953 to April 1955.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had acoustic trauma in service and has provided credible lay evidence of continuity of tinnitus and hearing loss symptoms in service and since service.

2.  The Veteran's tinnitus and bilateral hearing loss have not been dissociated from his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claim of service connection for tinnitus and bilateral hearing loss, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his tinnitus and hearing loss began in service, primarily as a result of exposure to noise while serving as a trucker at that time.  

The service treatment records contain no complaints or treatment related to hearing loss.  The Veteran's undated service separation examination appears to indicate bilateral whisper test results of 15/15; there was no audiological testing.

At a July 2010 VA audiological examination the Veteran indicated that he was exposed to tank noise during service.  The reported audiometric findings demonstrated right ear and left ear hearing loss disability for VA purposes.  The examiner noted that the Veteran's service treatment records were hard to read and were absent for any audiological evaluations.  The examiner noted that she could not "be 50% or more certain the hearing loss or tinnitus began during military service" and went on to comment that it "is as likely as not the current hearing loss and tinnitus resulted from post military noise exposure and aging effects."

The Board does not dispute the fact that the Veteran was exposed to loud noise in service.  Further, the Board acknowledges that the Veteran is competent to report that he experiences ringing in his ears which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to onset of hearing loss and tinnitus in service and continuity of symptomatology of tinnitus since service are consistent and credible (on his March 2010 claim and the July 2010 VA audiological examination), and the Board finds that the Veteran's lay statements are sufficient to establish continuity of symptomatology.

While the Board acknowledges that tinnitus and chronic hearing loss were not demonstrated in service, as noted, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, while the VA opinion of record is not overtly favorable to the Veteran, the Board notes that the July 2010 VA examiner essentially acknowledged that providing an opinion in this case was difficult in light of no audiometric findings having been obtained at the time of the Veteran's separation from service.  Further, the Board notes that it is unable to unequivocally state that the July 2010 VA opinion clearly dissociated the Veteran's tinnitus and bilateral hearing loss from his active service.  

In light of the credible lay evidence of hearing loss and tinnitus in service and continuity of symptoms since service and resolving any doubt in the Veteran's favor, service connection for tinnitus and bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


